

115 HR 3415 IH: Megan Rondini Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3415IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Poe of Texas (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to ensure appropriate care for victims of sexual
			 assault, and for other purposes.
	
 1.Short titleThis Act may be cited as the Megan Rondini Act. 2.Hospital care for victims of sexual assault (a)In generalPart E of title XVIII of the Social Security Act (42 U.S.C. 1395x et seq.) is amended by adding at the end the following new section:
				
					1899C.Examination and treatment for victims of sexual assault
						(a)In general
 (1)TreatmentIn the case of a hospital or critical access hospital that has an emergency department and with respect to visits to such department on or after January 1, 2019, if any individual (whether or not eligible for benefits under this title) comes to the emergency department for treatment relating to sexual assault, such hospital or critical access hospital shall, if the hospital or critical access hospital is not designated under subsection (b) as a SAFE-ready facility—
 (A)inform the individual that the hospital is not a SAFE-ready facility; (B)provide the name and location of the closest SAFE-ready facility to the hospital;
 (C)inform the individual that the individual may elect— (i)to receive treatment at the hospital; or
 (ii)to be stabilized and transferred to the facility described in subparagraph (B); and (D)in the case that the individual elects to be transferred under subparagraph (C)(ii)—
 (i)obtain the individual’s written consent for the transfer; (ii)contact the facility described in subparagraph (B) to confirm that a sexual assault forensic examiner or a telemedicine system (as described in subsection (b)(1)(B)) is available at the facility; and
 (iii)stabilize and transfer the individual to such facility. (2)Staff trainingNot later than January 1, 2019, a hospital or critical access hospital described in paragraph (1) shall develop and implement a plan to train relevant personnel on sexual assault forensic evidence collection.
							(b)SAFE-Ready designation
 (1)In generalThe Secretary shall designate a hospital or critical access hospital as a SAFE-ready facility if the hospital or critical access hospital—
 (A)employs or contracts with a sexual assault forensic examiner; or (B)uses a telemedicine system of sexual assault forensic examiners to provide consultation to a registered professional nurse or physician when conducting a sexual assault forensic medical examination.
 (2)Publication of dataThe Secretary shall publish on the public website of the Department of Health and Human Services a list of each hospital or critical access hospital designated as a SAFE-ready facility under this subsection, including the address of such hospital or critical access hospital. The Secretary shall update such list annually.
 (c)PenaltiesA hospital or critical access hospital that recklessly, knowingly, or intentionally violates a requirement of this section is subject to a civil money penalty of not more than $50,000 (or not more than $25,000 in the case of a hospital with less than 100 beds) for each such violation. The provisions of section 1128A (other than subsections (a) and (b)) shall apply to a civil money penalty under this subparagraph in the same manner as such provisions apply with respect to a penalty or proceeding under section 1128A(a).
 (d)DefinitionIn this section, the term sexual assault forensic examiner means— (1)a certified sexual assault nurse examiner; or
 (2)a physician with specialized training on conducting a forensic medical examination.. (b)EnforcementSection 1866(a)(1)(I) of the Social Security Act (42 U.S.C. 1395cc(a)(1)(I)) is amended—
 (1)in clause (ii), by striking and at the end; (2)in clause (iii), by striking the comma at the end and inserting , and; and
 (3)by adding at the end the following new clause:  (iv)to adopt and enforce a policy to ensure compliance with the requirements of section 1899C and to meet the requirements of such section,.
				